             Case 1:20-cv-04685-AKH Document 29 Filed 09/03/20 Page 1 of 9




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    -------------------------------------------------------------- X
                                                                   :
    JOSHUA SELTZER and AARON JACOB,                                :    ORDER DENYING MOTION TO
                                                                   :    COMPEL ARIBTRATION
                                                 Plaintiffs,       :
                                                                   :    20 Civ. 4685 (AKH)
              v.                                                   :
                                                                   :
    CLARK ASSOCIATES, LLC d/b/a/ “CLARK & :
    FOX,” JOHN M. CLARK, and TERRI :
    FERRANTE,                                                      :
                                                                   :
                                                 Defendants.       :
                                                                   :
    -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:
                    Plaintiffs Joshua Seltzer and Aaron Jacob commenced this suit in June 2020,

alleging principally that they were wrongfully terminated by Defendants Clark Associates, LLC

d/b/a/ “Clark & Fox” (“Clark & Fox”), John M. Clark, and Terri Ferrante–––a law firm at which

Plaintiffs used to work; a firm operated by Clark and Ferrante–––in violation of the implied duty

of law firms against “[e]recting or countenancing disincentives to compliance with the applicable

rules of professional conduct,” Wieder v. Skala, 80 N.Y.2d 628, 636-37 (1992). Am. Complaint,

ECF No. 9. Plaintiffs also contend that Defendants violated the Computer Fraud and Abuse Act

and Stored Communications Act, see 18 U.S.C. §§ 1030(a)(2)(C), 2701, 1 by accessing Plaintiffs’

computer systems without proper authorization. See id.

                    In short, Plaintiffs claim that they discovered what they believed to be another

employee of Clark & Fox fraudulently over-billing a client, reported their discovery to Clark and

Ferrante, and were, in retaliation, terminated for “insubordination.” See id. at ¶¶ 23-52. Around


1
  With this matter lacking complete diversity among the parties, see Compl. at ¶¶ 1-7, Plaintiffs predicate subject-
matter jurisdiction on federal question jurisdiction, see 28 U.S.C. § 1331, anchoring the case with the two federal
law allegations–––the Computer Fraud and Abuse Act and Stored Communication Act–––and sweeping in their
Wieder claim by way of supplemental jurisdiction, see 28 U.S.C. § 1367. See Compl. at ¶ 8.

                                                          1
          Case 1:20-cv-04685-AKH Document 29 Filed 09/03/20 Page 2 of 9




this time, according to Plaintiffs, Plaintiffs determined that both of their personal email accounts

had been remotely accessed and tampered with by Defendants, e.g., large quantities of data had

been actively deleted. See id. at ¶¶ 39, 48-49.

               Now before me are two related motions. First, Defendants move to compel

Plaintiffs to arbitrate these serious allegations. See Mtn. to Compel and Dismiss, ECF No. 16.

Defendants argue that Plaintiffs signed arbitration agreements covered by the Federal Arbitration

Act (“FAA”), see 9 U.S.C. §§ 2, 4, which require them to arbitrate, rather than litigate, their case.

See Def. Mem., ECF No. 17. Second, responding to an arbitration demand served by Defendants

on July 29, 2020 arising out of the same facts that precipitated Plaintiffs’ litigation here, see Def.

Arbitration Demand, ECF No. 26-1, Plaintiffs move to stay Defendants’ arbitration pending this

Court’s decision on Defendants’ motion to compel arbitration, see Mtn. to Stay, ECF No. 25; Pl.

Mtn. to Stay Mem., ECF No. 26.

               For the reasons that follow, I hold that the operative documents do not constitute

an enforceable agreement to arbitrate. Accordingly, Defendants’ motion to compel arbitration is

denied and Plaintiffs are not required to continue defending themselves in the arbitral forum.

                                             Discussion

       A. Legal Principles

               The FAA mandates that arbitration clauses in commercial contracts “shall be

valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. And in the event of a “refusal … to arbitrate under a

written agreement for arbitration,” the party “aggrieved by the alleged failure” to arbitrate “may

petition any United States district court … for an order directing that such arbitration proceed in

the manner provided.” Id. at § 4. If “satisfied that the making of the agreement for arbitration or

the failure to comply therewith is not in issue, the court shall make an order directing the parties

to proceed to arbitration.” Id. (emphasis added); see also Daly v. Citigroup, 939 F.3d 415, 421

                                                  2
           Case 1:20-cv-04685-AKH Document 29 Filed 09/03/20 Page 3 of 9




(2d Cir. 2019) (“‘By its terms, the FAA leaves no place for the exercise of discretion by a district

court, but instead mandates that district courts shall direct the parties to proceed to arbitration on

issues as to which an arbitration agreement has been signed.’”) (quoting Dean Witter Reynolds,

Inc. v. Byrd, 470 U.S. 213, 218 (1985)) (alterations omitted) (emphasis in Byrd), cert. denied,

140 S. Ct. 1117 (2020).

                  In “reviewing a motion to compel arbitration,” courts must determine: “(1)

‘whether the parties agreed to arbitrate’; (2) ‘the scope of that agreement’; and, (3) ‘if federal

statutory claims are asserted, … whether Congress intended those claims to be nonarbitrable.’”

Daly, 939 F.3d at 421 (quoting Genesco, Inc. v. T. Kakiuchi & Co., 815 F.2d 840, 844 (2d Cir.

1987). And “[i]n accordance with the strong federal policy favoring arbitration as an alternative

means of dispute resolution,” courts are to “resolve any doubts concerning the scope of arbitrable

issues in favor of arbitrability.” Id. (quotation marks omitted). Motions to compel arbitration are

to be considered similarly to motions for summary judgment, with the operative question being

whether a genuine dispute of material fact exists that precludes granting judgment as a matter of

law. See Thomas v. Public Storage, Inc., 957 F.Supp.2d 496, 499 (S.D.N.Y. 2013).

                  The question of “whether an agreement to arbitrate exists between the parties is

governed by state contract law.” Meeg v. Heights Casino, No. 17 Civ. 4059, 2020 WL 1493658,

at *3 (E.D.N.Y. Mar. 27, 2020) (citing to Meyer v. Uber Technologies, Inc., 868 F.3d 66, 74 (2d

Cir. 2017)). 2 Under “New York law, to create a binding contract, there must be a manifestation

of mutual assent sufficiently definite to assure that the parties are truly in agreement with respect

to all material terms.” Id. (quotation marks and alterations omitted). The “FAA does not require

parties to arbitrate when they have not agreed to do so.” Volt Info. Scis., Inc. v. Bd. of Trustees of


2
  The parties disagree as to whether New York or New Jersey contract law should be applied. I need not resolve this
dispute. Even if I were to side with Defendant’s claim that New York law governs–––which Defendants suggest has
a lower bar for “assent” to arbitrate than the law of other jurisdictions, see Def. Mem. at 9–––I would find that there
is insufficient evidence of agreement to arbitrate here. I therefore apply New York law purely for argument’s sake.

                                                          3
           Case 1:20-cv-04685-AKH Document 29 Filed 09/03/20 Page 4 of 9




Leland Stanford Junior University, 489 U.S. 468, 478, 109 S.Ct. 1248, 103 L.Ed.2d 488 (1989).

As such, “the FAA’s presumption of arbitrability does not apply to the threshold issue of whether

the parties entered into a binding agreement to arbitrate in the first instance.” Benihana of

Tokyo, LLC v. Benihana Inc., 73 F.Supp.3d 238, 248 (S.D.N.Y. 2014).

        B. The Relevant Arbitration Documents

                 The very first page of Clark & Fox’s operative Employee Handbook provides the

following cautionary language:

        The policies outlined in this Employee Handbook should be regarded as
        management guidelines only, which in a developing business will require changes
        from time to time….

        Except for the policy of at-will employment, the firm reserves the right to revise,
        delete and add to the provisions of this Employee Handbook at any time without
        further notice….

        The provisions of this Employee Handbook are not intended to create contractual
        obligations with respect to any matters it covers.

Employee Handbook, ECF No. 18-8, at 12 3 (emphases added). Later, the Handbook reviews the

contours of the firm policy on arbitration:

        The arbitration program covers all employment-related disputes, including, but
        not limited to, all claims arising under local, state or federal statutes, such as Title
        VII of the Civil Rights Act of 1964 as amended (“Title VII”); the Age
        Discrimination in Employment Act of 1967 (“ADEA”) as amended by the Older
        Workers Benefit Protection Act (“OWBPA”); the Americans with Disabilities Act
        (“ADA”); the Family and Medical Leave Act (“FMLA”); discrimination claims
        (including, but not limited to, claims related to race, color, religious creed, sex,
        national origin, ancestry, age, marital status, handicap disability, sexual
        preference/orientation, and/or genetic information); breach of contract claims; tort
        claims; defamation claims; claims of retaliation; claims for benefits; claims of
        wrongful discharge or termination; public policy claims; and claims relating to
        employee’s hire, employment or termination.

        For such a dispute to be property pursued (by either an employee or Clark & Fox),
        it must be initiated within the applicable statute of limitations of the specific local,
        state or federal law at issue, by the filing of a Request for Arbitration … and by

3
 Because the numbers of the Employee Handbook start anew in each section (i.e., there are multiple pages denoted
“Page 1”), I use the ECF pagination.

                                                        4
          Case 1:20-cv-04685-AKH Document 29 Filed 09/03/20 Page 5 of 9




       contemporaneously delivering a copy of the same Request to Clark & Fox (if
       initiated by an employee) or to the employee (if initiated by Clark & Fox). Clark
       & Fox and the employee shall select an arbitrator in accordance with the rules and
       procedures established by the AAA.

Id. at 26-27. Both Jacob and Seltzer signed acknowledgment forms attesting to the following:

       This is to acknowledge that I have received a copy of the Clark & Fox Employee
       Handbook and I understand that it contains information about the employment
       policies and practices of the firm. I agree to read and comply with this Employee
       Handbook. I understand that the policies outlined in this Employee Handbook are
       management guidelines only, which in a developing business will require changes
       from time to time….

       I understand that except for the policy of at-will employment, the firm reserves
       the right to revise, delete and add to the provisions of this Employee Handbook at
       any time without further notice….

       I understand that this Employee Handbook is not intended to create contractual
       obligations with respect to any matters it covers…

Id. at 137 (emphases added); see Jacob Acknowledgment of Receipt, ECF No. 18-14; Seltzer

Acknowledgment of Receipt, ECF No. 18-10.

       C. Motion to Compel Arbitration

               The Employee Handbook makes quite clear that the parties did not mutually agree

to enter into a binding arbitration agreement. As reflected in the quotations supra, the Handbook

expressly disavows that it creates contractual rights or duties; self-describes as “guidelines only”;

and reserves to Clark & Fox the right to unilaterally alter the Handbook at any time, and without

any notice. If that were not clear enough, the acknowledgments signed by Plaintiffs repeat these

many limitations. As several courts in this Circuit have noted, an employer cannot rely on the

very same terms to snatch away employees’ contractual rights with one hand while imposing

asymmetric contractual duties with the other. See Meeg, 2020 WL 1493658, at *3-4; U.S. ex rel.

Harris v. EPS, Inc., No. 05 Civ. 212, 2006 WL 1348173, at *5 (D. Vt. May 16, 2006) (“Having

inserted these disclaimers in an apparent effort to avoid vesting [the employee] with contractual



                                                 5
           Case 1:20-cv-04685-AKH Document 29 Filed 09/03/20 Page 6 of 9




rights, [the employer] cannot conveniently choose to ignore them and argue that the Handbook

imposes contractual obligations…”).

                  Defendants respond by shepherding a number of decisions that have enforced

arbitration requirements in employee handbooks and/or found intent of an agreement to arbitrate

even when the handbook at issue disclaimed creating contractual rights. See Def. Mem. at 8-9, 9

n. 5. But the only cases that granted motions to compel arbitration despite language disclaiming

the creation of contract rights 4 involved arbitration provisions that specified that compliance with

the arbitration policy was a condition of employment. See, e.g., Patterson v. Raymours Furniture

Co., Inc., 96 F.Supp.3d 71, 76 (S.D.N.Y. 2015) (“Here the [arbitration provision] clearly states:

‘This Program is an essential element of your continued employment relationship with Raymour

& Flanigan and is a condition of your employment.’”); Curry v. Volt Info. Scis., Inc., No. 07 Civ.

7158, 2008 WL 719214, at *1 (S.D.N.Y. Mar. 18, 2008) (the employee handbook provided that,

“Arbitration is an essential element of your employment relationship with Volt and is a condition

of your employment”); Brown v. St. Paul Travelers Companies, Inc., 331 F. App’x 68, 69-70 (2d

Cir. 2009) (employer executive emailed all employees that “abiding by” the company arbitration

policy “was an ‘express condition’ of continuing employment”); Graham v. Command Security

Corp., 46 Misc. 3d 1224(A), 13 N.Y.S.3d 850 (N.Y. Sup. 2014) (employer sent email advising

all employees that agreeing to the arbitration policy “‘was an express condition’ of continuing




4
  A number of cases Defendants cite involved acknowledgments to having read and agreed to employee handbooks
that expressly gave rise to contractual rights. See, e.g., Litvinov v. UnitedHealth Grp. Inc., No. 13 Civ. 8541, 2014
WL 1054394, at *2 (S.D.N.Y. Mar. 11, 2014) (employee’s offer letter described the arbitration policy as follows:
“The Policy is a binding contract between you and [employer] to resolve all employment-related disputes … through
binding arbitration. Your agreement to be bound by the terms of the Policy is a condition of your employment.”);
McKay v. Wilson, 121 A.D.3d 564, 993 N.Y.S.2d 903, 904 (2014) (“Among the policies clearly set forth was the
requirement that plaintiff arbitrate all claims or causes of action against the firm through a mandatory dispute
resolution program.”).


                                                         6
            Case 1:20-cv-04685-AKH Document 29 Filed 09/03/20 Page 7 of 9




employment”). 5 By contrast, the Handbook here did not notify employees that foregoing the

right to bring suit in court amounted to a condition of employment. 6

                  What’s more, Clark & Fox opted in the Handbook to elevate other firm policies to

conditions of employment, see Employee Handbook at 25 (“Each new employee, as a condition

of employment, must complete the … Form I-9…”); id. at 135 (“Your employment or continued

employment with the firm is conditioned upon your full compliance with the foregoing substance

abuse policy…”), which would lead a reasonable employee to suspect that the omission of any

comparable language in the arbitration provision was more than a coincidence. Cf. Patterson v.

Tenet Healthcare, Inc., 113 F.3d 832, 835 (8th Cir. 1997) (taking note of the “difference in

language used in the handbook [generally] and that employed in the arbitration clause,” in

evaluating the enforceability of an arbitration provision).

                  In sum, the Handbook, which both renounces contractual effect and lacks any

indication that agreeing to arbitrate is a condition of employment, does not create an enforceable

contract restricting Plaintiffs to arbitration. See Isaacs v. OCE Bus. Servs., Inc., 968 F.Supp.2d


5
  Defendants’ reply brief tacks on several more cases, all of which are inapposite. For example, Defendants refer to
Dhaliwal v. Mallinckrodt, No. 18 Civ. 3146, 2019 WL 4739045 (S.D.N.Y. Sept. 29, 2019) for the proposition that it
matters not whether “compliance with arbitration provision [sic] was a condition of the plaintiff’s employment or …
the handbook itself constitute[s] a contract,” Def. Reply Mem., ECF No. 27, at 4, but the plaintiff in Dhaliwal only
challenged the arbitration provision on the grounds that (a) she did not remember receiving it, and (b) the agreement
could not be enforced by the company that had acquired her employer–––there was no discussion whatsoever of the
provision being a condition of employment or distinctly mandatory because these issues were not raised. Moreover,
the Dhaliwal provision appears to have affirmatively described the arbitration provision as “binding.” See Dhaliwal,
2019 WL 4739045, at *2 (“The Employee Handbook explains that Questcor’s ‘Dispute Resolution Process through
mutual binding arbitration applies to [Questcor] and to all employees of Questcor.”) (emphasis added). For another
example, Defendants cite Teah v. Macy’s Inc., No. 11 Civ. 1356, 2011 WL 6838151 (E.D.N.Y. Dec. 29, 2011), for
the proposition that Plaintiffs’ signed acknowledgments here are enough to bind them to arbitrate, but Teah involved
a wholly different issue: whether the employee’s failure to opt out of otherwise binding arbitration was sufficient to
bind him to arbitrate. Id. at *5 (“Teah electronically signed a document at the commencement of his employment
stating that he agreed to be bound by the arbitration provision unless he opted out within 30 days.”).

6
  In their reply, Defendants urge for the first time that agreeing to arbitrate all disputes was a condition of Plaintiffs’
employment. Def. Reply Mem. at 6. I am unconvinced. Defendants’ only evidence is an email from Clark & Fox’s
CEO (sent only to one of the two Plaintiffs) sending out the Handbook, which states that “employees are required to
read the [Handbook]” and sign a form acknowledging receipt. See id. at 6. This puts the cart before the horse. The
question is not whether Plaintiffs’ both read the Handbook and acknowledged having done so, but what the terms of
the Handbook and acknowledgments actually say.


                                                            7
           Case 1:20-cv-04685-AKH Document 29 Filed 09/03/20 Page 8 of 9




564, 571 (S.D.N.Y. 2013) (“An arbitration agreement included in an employee handbook with

language providing that the handbook does not constitute a contract of employment or that the

arbitration policy may be amended is enforceable when the language of the arbitration agreement

is distinct and mandatory and when the employee is advised of the policy and that compliance

with it is a condition of employment.”) (quotation marks and alterations omitted) (emphasis

added); see also Sherry v. Sisters of Charity Med. Cen., No. 98 Civ. 6151, 1999 WL 287738, at

*5 (E.D.N.Y. May 4, 1999) (“[T]he language … does not indicate that as a condition of

employment, employees agree to submit disputes to arbitration.”). 7

         D. Motion to Stay Arbitration

                  Plaintiffs move to stay the arbitration initiated by Defendants on the grounds that

they “are not subject to the … arbitration clause.” Pl. Mtn. to Stay Mem. at 3-4. Defendants, for

their part, counter that, “[e]ven if this Court were to determine that the provision is not valid and

enforceable as to Plaintiffs, there is no legal authority that precludes Defendants from proceeding

in arbitration against the former employees.” Def. Opp. to Mtn. to Stay Mem., ECF No. 28, at 2.

I agree with Plaintiffs.

                  This is not a case in which the arbitration provision at issue is enforceable but

gives both parties the option (rather than obligation) to arbitrate. In that scenario, neither party

can be forced to pursue its own claims in arbitration, but either party can be compelled to defend

arbitration claims brought by the other. See, e.g., Benihana of Tokyo, LLC v. Benihana Inc., 73

F.Supp.3d 238, 250 (S.D.N.Y. 2014). Here, the problem for Defendants is that the arbitration



7
  To the extent one might interpret (a) the arbitration section being titled “Mandatory” and (b) the acknowledgments
indicating that Plaintiffs would “comply” with the Handbook, to introduce ambiguity, this ambiguity would still not
get Defendants where they need to go. Meeg, 2020 WL 1493658, at *5 (“[E]ven if the handbook were ambiguous as
to whether the disclaimers against contractual rights and obligations apply to the arbitration provision, Defendants
would still come up short. Because New York contract law requires that the ambiguous language should be
construed against the interest of the drafting party, any ambiguity must be resolved to find that the disclaimers apply
to the arbitration provision.”) (quotation marks and citations omitted).


                                                          8
           Case 1:20-cv-04685-AKH Document 29 Filed 09/03/20 Page 9 of 9




provision itself rules out enforceability. At most, the Handbook’s arbitration provision outlines

the protocol by which arbitration may be pursued by either party on consent. 8

                 Accordingly, there is no need to stay the arbitration proceedings initiated by

Defendants. Having decided that Plaintiffs are not bound to arbitrate–––either their own claims

or claims brought by Defendants–––I conclude that Plaintiffs have no duty to continue to defend

against Defendants’ claims in the arbitral forum.

                                                   Conclusion

                 Defendants’ motion to compel arbitration is denied and Plaintiffs are not required

to participate in the arbitration commenced by Defendants. The Clerk is instructed to terminate

the open motions (ECF No. 16, 25). The parties shall appear before me for a status conference

on September 25, 2020 at 10:00 a.m., to chart a course for this litigation.



                 SO ORDERED.

Dated:           September 3, 2020                                 ______________/s/_____________
                 New York, New York                                    ALVIN K. HELLERSTEIN
                                                                       United States District Judge




8
 As referenced supra, the arbitration provision specifies that for “employment-related disputes” to be “proper[l]y
pursued” under the arbitration program, “either an employee or Clark & Fox” must file a claim with the American
Arbitration Association. See Employee Handbook at 26-27.

                                                         9
